Chalmers, C. J.,
delivered the opinion of the court.
The validity of the tax deed, which it is sought by this suit to confirm, is denied upon the ground that the board of supervisors of the county levied a higher rate of taxation for the year during which the forfeiture took place than was authorized, or, in other words, exceeded the limit prescribed by the legislature; and this is the only question argued. However that may be, the appellants cannot avail themselves of the excess in the levy, if there was such excess, because it is not shown that the tax payer tendered the amount actually due before sale of the land. By the tenth section of the statute of 1877 (AfCts 1877, p. 6) it is provided that tax deeds shall only be held invalid by reason of an excess of taxes demanded, where it is shown that the tax payer tendered before sale the true amount due.

Decree affirmed.